Citation Nr: 1607641	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  07-30 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to June 11, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970.

This case comes to the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran testified before the undersigned at a travel board hearing held at the Waco, Texas, RO in March 2010.  A transcript of the hearing has been associated with the record.

 In a July 2012 decision, the Board determined that the Veteran had submitted evidence regarding unemployability and that a claim for a TDIU had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board remanded this issue for additional development.  The issue was again remanded by the Board in August 2014.

The Board is cognizant that a General Counsel opinion, which held that "[a] claim for [TDIU] for a particular service-connected disability may not be considered when a schedular 100-percent rating is already in effect for another service-connected disability," has been withdrawn in light of the holding in Bradley v. Peake, wherein the Court determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 293-94   (2008). 

In Bradley, the Veteran had been in receipt of TDIU until the time at which he was awarded a 100 percent combined schedular rating.  See, Bradley, 22 Vet. App. at 293.  The Court determined, however, that "the Secretary should have assessed whether [the Veteran's] TDIU rating was warranted based on his [posttraumatic stress disorder (PTSD)] alone before substituting a combined total rating for his TDIU rating."  Id. at 294.  The Court reasoned that "a TDIU rating for PTSD alone would entitle [the Veteran] to SMC benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating."  Id.  Accordingly, under Bradley, VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for other service-connected disabilities in order to determine the veteran's eligibility for SMC under section 1114(s).  Id.

The instant case, however, is distinguishable from Bradley in that here, the Veteran has two service-connected disabilities for which he is rated as 100 percent disabling.  Specifically, his service-connected coronary artery disease (CAD) is rated as 30 percent disabling from January 9, 2007 and rated 100 percent disabling from June 11, 2010 and his service-connected PTSD is rated as 70 percent disabling from May 23, 2006 and rated 100 percent disabling from December 13, 2010. 

The Veteran is already in receipt of a 100 percent rating for his CAD service-connected disability, from June 11, 2010.  Thus, this is not a case in which there are multiple disabilities that, when combined, resulted in the Veteran's 100 percent disability evaluation, and the case is therefore not controlled by Bradley, supra, but rather by Herlehy v. Principi, 15 Vet. App. 33 (2001).  In Herlehy, the Court held that the grant of a schedular 100 percent disability evaluation moots the issue of any entitlement to TDIU after the effective date of that rating.  Id. at 35 (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989); see Locklear v. Shinseki, 24 Vet. App. 311, 314   fn 2 (2011) (noting that because the Veteran was awarded a 100 percent schedular disability rating effective from May 20, 1990, entitlement to TDIU since that date effectively was mooted).  Thus, in the current appeal, the Veteran's claim for a TDIU is moot from June 11, 2010 based on its award of a 100 percent schedular rating for the Veteran's service-connected CAD (which was granted an earlier date for a 100 percent disability rating than the Veteran's 100 percent disability rating was granted for PTSD).

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
FINDINGS OF FACT

1.  For the period prior to June 11, 2010, the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated 70 percent; coronary artery disease, rated 30 percent; and high frequency hearing loss, left ear, rated noncompensable.  The Veteran had a combined disability rating of 80 percent, effective January 9, 2007.  From May 23, 2006, the Veteran had a combined disability rating of 70 percent, as PTSD was his only compensable service-connected disability. 
 
2. Due to his service-connected disabilities, the Veteran was unable to obtain or retain substantially gainful employment for the entire period on appeal prior to June 11, 2010.


CONCLUSION OF LAW

For the period on appeal prior to June 11, 2010, the criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).
To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war. Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Importantly, the determination of individual unemployability is a legal determination and not a medical matter.  See Moore v. Nicholson, 21 Vet.App. 211, 218 (2007), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369   (Fed.Cir.2009)

The Veteran contends that he was unemployable prior to June 11, 2010 due to his service-connected disabilities.  From May 23, 2006, the Veteran was in receipt of service connection for posttraumatic stress disorder (PTSD), rated 70 percent; and high frequency hearing loss of the left ear, rated noncompensable.  The combined disability rating was 70 percent.  From January 9, 2007, the Veteran was in receipt of service connection for PTSD rated 70 percent; coronary artery disease, rated 30 percent; and high frequency hearing loss of the left ear, rated noncompensable.  The combined disability rating was 80 percent. 

Accordingly, the Veteran's service-connected disabilities meet the schedular percentage requirements for TDIU for the entire period on appeal.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities rendered him unemployable.

The record does not contain a formal TDIU application, as the matter of TDIU was raised by the Board pursuant to the finding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  It is unclear if the Veteran was ever issued a formal TDIU application to file.  Regardless, there is not one of record.  The evidence of record, including statements from the Veteran at VA examinations, seems to indicate that the Veteran retired at some point in 2005.  At his March 2010 Travel Board hearing, the Veteran indicated that he had worked part-time as a substitute teacher up until approximately the fall of 2009.  It is unclear from the record precisely how often the Veteran worked as a substitute teacher, but he did state that "the year before...I taught 8 or 10 times" making between $800 and $900.  Thus, from the record, including the Veteran's March 2010 testimony, it appears that the Veteran worked at Auto Trader and subsequently a friend's business until approximately 2005, at which point he began substitute teaching occasionally until the fall of 2009.

As an initial matter, the record contains November 2015 opinions by VA examiner's with respect to the effect of the Veteran's service-connected coronary artery disease and hearing loss of the left ear on his employability during the period on appeal.  Pursuant to these opinions and the other medical evidence of record, it is apparent that these conditions did not impact the Veteran's employability prior to June 11, 2010.  The Board will not further address this given its favorable determination.

The Veteran's initial VA psychiatric examination in February 2007 concluded that the Veteran's symptoms do "provide him substantial social and occupational problems."  A GAF score of 40 was assigned.  GAF scores throughout this period in VA treatment records ranged from 40 to 50.

A December 15, 2010 VA psychiatric examination determined that the Veteran's PTSD resulted in total occupational and social impairment.  While this examination is technically outside the period on appeal, the Board understands that from a practical perspective, it is unlikely that the Veteran's total occupational impairment began precisely on the date of the examination.  More realistically, the Veteran's total occupational and social impairment began at some point prior to the December 2010 examination.  
The Board notes the January 2013 and November 2015 opinions by VA examiners, pursuant to requests by the Board to provide an opinion as to the Veteran's employability prior to June 11, 2010.  Both examiners ultimately concluded that the Veteran was less likely than not unemployable during this period due to his service-connected PTSD.  The January 2013 examiner explained that the Veteran's PTSD symptoms "could impact interpersonal relationships in the workplace including either physical or sedentary employment.  However, these symptoms also would not render him unable to secure or maintain any type of employment, and a low stress position with a supportive employer that allowed independence with little or no contact with others would be suitable."  The November 2015 examiner largely reiterated the opinion of the January 2013 examiner.  While the examiners' evaluations are extremely helpful for adjudicative purposes, as noted, the determination of TDIU is a legal determination and not a medical one.

Based upon review of the evidence as a whole, including additional VA treatment records and examinations, as well as lay statements provided by the Veteran, the Board finds that the Veteran was unable to secure or maintain any substantially gainful employment due to his service-connected disabilities for the entire period on appeal prior to June 11, 2010.  

Multiple factors influenced the Board's decision.  The February 2007 examiner's determined that the Veteran had substantial social and occupational impairment.  As previously noted, the Veteran's PTSD was determined to result in total occupational impairment at a December 2010 VA examination.  It is likely that such impairment began prior to this examination.  

While Global Assessment Functioning (GAF) scores are just one part of the medical evidence to be considered and are not dispositive, the Board notes that scores during this period ranged from 40 to 50, indicative of serious symptoms.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

Furthermore, while the January 2013 VA examiner concluded that the Veteran was not unemployable as a result of his PTSD, the type of work environment that was determined to be suitable was extremely limited.  The examiner specified that a "low stress position with a supportive employer that allowed independence with little or no contact with others would be suitable."  As noted, the Board has somewhat limited information on the Veteran's employment and education history, but from what it does know, the Veteran has worked in the past as the manager of Auto Trader and occasionally as a substitute teacher.  These are positions that do not seem to fit the criteria described by the examiner, so the Board finds it unlikely that the Veteran's previous work experience would allow for transition into such a position.  Furthermore, the likelihood of having found such a position is somewhat unrealistic, as it would require a (1) low stress position with (2) a supportive employer that (3) allowed independence with (4) little or no contact with others.

With respect to the Veteran's work as a substitute teacher up until fall 2009, the Board finds that the evidence of record suggests that this was not substantially gainful employment, as teaching 8 or 9 times a year is unlikely to be work which permits the individual to earn a living wage. Moore, supra.

Thus, the overall conclusion to be drawn from the medical evidence and lay evidence of record is that the Veteran's ability to maintain gainful employment for the period on appeal is unlikely.  As a result, in affording the Veteran the benefit of the doubt, the Board has made a legal determination that given the Veteran's occupational history and educational level, he was unable to obtain or retain substantially gainful employment due to his service-connected disabilities during the period on appeal.  See 38 U.S.C.A. § 5107(b); Moore, supra; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to June 11, 2010 for the entire period on appeal is granted.




____________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


